ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 13-397, concluding on the record certified to the Board pursuant to Rule l:20^4(f) (default by respondent) that ANDREW J. BREKUS, formerly of NEWTOWN SQUARE, PENNSYLVANIA, who was admitted to the bar of this State in 1986, and who has been suspended from the practice of law since September 1, 2008, should be suspended from the practice of law for a period of three years for violating RPC 8.1(b) (failure to reply to a lawful demand for information to a disciplinary authority), and RPC 8.4(d) (conduct prejudicial to the administration of justice),
And ANDREW J. BREKUS having failed to appear on the Order directing him to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that ANDREW J. BREKUS is suspended from the practice of law for a period of three years, effective immediately; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent continue to comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule l:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement *2for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(e); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.